DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 9/17/2018.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 9 and 19 are objected to for allowable subject matter.
6.	Patent No. 9432131 for Application No. 14408100 was considered for potential non-statutory double patenting but the allowed claims in comparison to this pending application do not warrant a double patenting rejection. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 9/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The title of the invention “METHOD, CONTROLLER, NETWORK NODE SITE AND COMPUTER PROGRAM” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Drawings
   
Claim Objections
10.	Claims 1-20 are objected to because of the following informalities:  The claims recite a “:” after the phrase “currently amended.” It is suggested to remove the colon punctuation mark for clarity of claim structure.  Appropriate correction is required.
11.	Claim 20 recites “a controller of claim 11” in line 4. Since a controller is already recited in claim 11, the limitation should recite “the controller,” for antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in Line 2 recites the phrase “capable of” followed by a limitation, Claim 10 in Line 6 recites the phrase “capable of” followed by a limitation; Claim 11 in Line 3 recites the phrase “capable of” followed by a limitation; and Claim 20 in Line 2 recites the phrase “capable of” followed by a limitation; the claims reciting the phrase “capable of” is indefinite since the limitation is not positively recited such that it is not clear whether the limitation is actually being performed or is just capable of being performing the step. Such statement of intended use need to be positively recited. Furthermore, it is noted that the language used by Applicant merely suggest or makes optional those features described as "Capable of"; It has been held that the recitation that an element is "Capable of” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Appropriate correction is required.
2.	Claim 6 recites “wherein the limiting of downlink transmission comprises omitting transmission when the determined ….” It is not clear which transmission is being omitted; is it the downlink transmission or another transmission? In addition, the phrase appears to be incomplete for omitting essential steps, such omission amounting to a gap between the steps.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 11-20 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “arranged to” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 11 recites “a detector arranged to detect...” “an analyser arranged to determine…” “a transmission control arranged to limit…” and Claim 19 recites “an interference level detector arranged to determine…” “a transmit signal level monitor arranged to determine…” “a correlator arranged to correlate…” In addition, dependent claims 12-19 and 20 are included in the 35 U.S.C. 112(f) claim interpretation.
A review of the specification shows that the following: Figs. 4 and 9; and Sections [0048 and 0059]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite known structural terms such as circuit or a processor. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
1.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. US 20160366605 hereafter Tsui in view of Gale et al. US 20150257165 hereafter Gale.

As to Claim 1 (currently amended):    Tsui discloses a method of handling interference caused by inter-modulation in a network node site [Section 0016: Embodiment for detecting passive intermodulation (PIM) and interference while base station cell tower (i.e. site) is in service] comprising a set of network nodes [i.e. base station devices] for wireless communication capable of communication with a set of stations [i.e. mobile devices] for wireless communication [Fig. 1, Sections 0022-0023, 0030: The passive intermodulation detection system can be utilized in any mobile network that includes base station devices that may experience passive intermodulation. A base station site send transmissions to one or more mobile devices. The radio heads (i.e. base stations) are each communicating with multiple devices simultaneously]  
         wherein the stations are wireless transceiver devices [i.e. mobile devices] and communication from the network node [i.e. base station] to any of the stations is considered to be downlink communication and communication from any of the stations is considered to be uplink communication, the method comprising [Fig. 1, Sections 0024, 0039: The base station’s radio head via antenna transmit signal in a downlink band and receive signal/transmission that can be from a mobile device in an uplink band. A base station can send transmissions to one or more mobile devices]:
 detecting likely passive intermodulation [Figs. 1, 5, Sections 0042, 0044, 0048: The intermodulation detection component-508 detect whether signal received includes passive intermodulation. Also, analysis component-510 (located within passive intermodulation module-116) can determine that the non-linearity is likely associated with sector antennas or remote radio heads. The analysis component can determine location of intermodulation interference from signals transmitted or received and locate possible (i.e. likely) sources of interference],
determining at least one station [Section 0047: The uplink band or uplink is from mobile device] having an uplink resource being a likely to be affected by the detected likely passive intermodulation [Fig. 2 (Diagram showing Uplink Passive Intermodulation/PIM), Sections 0031, 0032, 0048: Passive intermodulation detection system can detect whether the block uplink includes intermodulation products from PIM. The PIM detection system detect PIM due to mixing from both carriers (i.e. resources), since downlink is adjacent to the uplink in the frequency (i.e. resources) domain. Also, analysis component can locate possible (i.e. likely) sources of interference. Note: in general the wireless network includes resources to convey data and communication, see 0086];
Although, Tsui discloses mitigating or canceling the effects of passive intermodulation in received signals/communication and/or based on location of the sources of intermodulation (i.e. see Fig. 7, 0049), it does not explicitly state mitigating based on station scheduled or expected to transmit on uplink 
	However, Gale teaches and limiting downlink transmission [Section 0035, 0078: Method of reducing (i.e. limiting) transmission of a downlink frequency. Detection and reduction of interference caused by non-linear products, typically passive intermodulation (PIM) products], when the determined at least one station [Section 0082: A user equipement-14 (i.e. station) is in communication with base station] is scheduled or expected to transmit on the uplink resource, on a downlink resource likely to be affecting the uplink resource by the detected likely passive intermodulation [Figs. 1, 4, 8 (Diagram of site PIM manager for reduction of interference), Sections 0020, 0089, 0130: Detecting at which interference is expected, detecting interference on the basis of downlink channels which are expected to cause non-linear interference that may affect the uplink channel. Detecting which uplink frequencies may experience interference at which it is likely to occur, using information of downlink frequencies that could potentially cause interference to active uplink channels. PIM Manager provide indication relating to uplink carrier frequency (i.e. resource) experiencing interference and downlink carrier frequency (i.e. resource) causing interference; and reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system which includes base station/network nodes communicating with stations/mobile devices that can detect uplink PIM, and mitigate or cancel PIM based on possible/likely source of interference with the teaching of Gale relating to reducing/limiting downlink transmission based on indication or detection at which interference for downlink carrier frequency (i.e. resource) likely affecting uplink carrier frequency of user equipment/station communicating with base station in a system experiencing passive intermodulation/PIM. By combining the method/system, the downlink transmission can be limited or reduced and by reducing the power of downlink frequency/resource can avoid interferences to the uplink frequency/resource as suggested by Gale.

As to Claim 2 (currently amended): Tsui discloses the method of claim 1, wherein the determining of at least one station [Section 0047: The uplink band or uplink is from mobile device] comprises forming at least one group of stations, wherein the stations of the group are assigned the uplink resource being likely to be affected by the detected likely passive intermodulation [Fig. 2 (Diagram showing Uplink Passive Intermodulation/PIM), Sections 0031, 0048, 0095: Passive intermodulation detection system can detect whether the block uplink includes PIM. Determine location of intermodulation interference from signals transmitted or received and locate possible (i.e. likely) sources of interference. Classifier used according to number of subscribers (i.e. mobile devices) related to each cell cites].

As to Claim 3 (original): Tsui discloses the method of claim 2, wherein a plurality of groups of stations are determined [Sections 0030, 0056: The remote heads are each communicating with multiple mobile devices simultaneously; detecting passive intermodulation. Transmission to one or more mobile devices or receiving related to a set of sectors (i.e. cluster/group) associated with the cell site],
	each group is assigned a level of protection [Sections 0094, 0095: A classifier can be employed to determine a ranking or priority of each cell cite; classification can be statistical based analysis and criteria. Classifier used according to number of subscribers (i.e. mobile devices) related to each cell cites],
Tsui is silent on and limiting of the downlink transmission is performed according to the level of protection.
	However, Gale teaches and limiting of the downlink transmission is performed according to the level of protection [Sections 0089, 0130, 0142, 0143: Detect interference and selecting based on information about all the downlink and uplink signals that are active which are expected to be interference risk. Reduce transmission power of a downlink frequency. Allocation of the cancellers prioritized to those where the highest level of PIM/PH has been detected with priority allocated PIM/PH canceller resource. Detector utilization may be pooled and the pooling limited to groups].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system including group of mobile devices communicating with base stations in sectors/cell sites and priority of each group in cell cite with the teaching of Gale relating to assigning prioritization/protection levels and reducing/limiting downlink to mitigate interference. By combining the method/systems, by assigning levels of priority or protection enables the reduction/limiting of interference based on a level criteria thereby facilitating the mitigation of interference in the system.

As to Claim 4 (currently amended):   Tsui discloses the method of claim 2, wherein a group of stations comprises stations which are assigned to report in a same subframe of the uplink resource [Sections 0024, 0030: The remote radio heads (i.e. base stations) each communicate with multiple mobile devices simultaneously (i.e. same time) to transmit and receive in an uplink (i.e. sub frame) band. Mobile devices can simultaneously perform or operate uplink transmission at frequency].

As to Claim 5 (currently amended):  Tsui discloses the method of claim 1 [Section 0016: Embodiment for detecting passive intermodulation (PIM) and interference while base station cell tower (i.e. site) is in service] 
Tsui is silent on wherein the limiting of the downlink transmission comprises adapting any one or more of transmit power, scheduled content to transmit, and resource block assignment for transmission
However, Gale teaches wherein the limiting of the downlink transmission comprises adapting any one or more of transmit power, scheduled content to transmit, and resource block assignment for transmission [Section 0035, 0078, 0130: Method of reducing (i.e. limiting) transmission of a downlink frequency. Detection and reduction of interference caused by non-linear products, typically passive intermodulation (PIM) products. PIM Manager reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system which includes base station/network nodes communicating with stations/mobile devices that can detect uplink PIM, and mitigate or cancel PIM based on possible/likely source of interference with the teaching of Gale relating to reducing/limiting downlink transmission based on indication or detection at which interference for downlink carrier frequency (i.e. resource) likely affecting uplink carrier frequency of user equipment/station communicating with base station in a system experiencing passive intermodulation/PIM. By combining the method/system, the downlink transmission can be limited or reduced and by reducing the power of downlink frequency/resource can avoid interferences to the uplink frequency/resource as suggested by Gale.

As to Claim 6 (currently amended): Tsui discloses the method of claim 1 [Section 0016: Embodiment for detecting passive intermodulation (PIM) and interference while base station cell tower (i.e. site) is in service],
Tsui is silent on wherein the limiting of downlink transmission comprises omitting transmission when the determined at least one station is scheduled or expected to transmit on the uplink resource.
	However, Gale teaches wherein the limiting of downlink transmission comprises omitting [Section 0139: PIM detector examine transmit (i.e. downlink) and receive (i.e. uplink) channel and predicted frequency to determine level of interference to cancel (i.e. omit)] transmission when the determined at least one station is scheduled or expected to transmit on the uplink resource [Figs. 1, 4, 8 (Diagram of site PIM manager for reduction of interference), Sections 0020, 0130: Detecting interference on the basis of downlink channels which are expected to cause non-linear interference that may affect the uplink channel. PIM Manager provide indication relating to uplink carrier frequency (i.e. resource) experiencing interference and downlink carrier frequency (i.e. resource) causing interference; and reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system which includes base station/network nodes communicating with stations/mobile devices that can detect uplink PIM, and mitigate or cancel PIM based on possible/likely source of interference with the teaching of Gale relating to reducing/limiting downlink transmission based on indication or detection at which interference for downlink carrier frequency (i.e. resource) likely affecting uplink carrier frequency of user equipment/station communicating with base station in a system experiencing passive intermodulation/PIM. By combining the method/system, the downlink transmission can be limited or reduced and by reducing the power of downlink frequency/resource can avoid interferences to the uplink frequency/resource as suggested by Gale.

As to Claim 7 (currently amended):  Tsui discloses the method of claim 1, wherein the detecting of likely passive intermodulation comprises [Section 0048: analysis component can determine location of intermodulation interference from signals transmitted or received and locate possible (i.e. likely) sources of interference], providing an indication on likely passive intermodulation when there is significant interference caused by inter-modulation which is considered present based on a measurement, calculation of estimated passive intermodulation from the measurement, and comparison of the estimated passive intermodulation with a threshold [Section 0017, 0018, 0027: Characteristics of the passive intermodulation are discovered and analyzed by use of the estimated (i.e. calculate) characteristics of the nonlinearity sources. Determining an intermodulation product is present in the transmission based on matching a cyclical noise measurement of the transmission to the defined rate. The passive intermodulation detection module can determine whether the non-linearities in or around the base station site give rise to the passive intermodulation threshold relative to noise profile].

As to Claim 8 (original):  Tsui discloses the method of claim 7, wherein the calculation of the estimate of the passive intermodulation comprises [Section 0017, 0018: Characteristics of the passive intermodulation are discovered and analyzed by use of the estimated (i.e. calculate) characteristics of the nonlinearity sources. Determining an intermodulation product is present in the transmission based on matching a cyclical noise measurement of the transmission to the defined rate],
Tsui is silent on correlating measured interference levels at substantially full transmit power level for the network node and received input signal interference levels at substantially minimum transmit power level for the network node, wherein the passive intermodulation estimate is based on differences as different transmit power levels.
However, Gale teaches correlating [Fig. 4 (Compare correlations module-60), Section 0019: The detector element comprising a correlator] measured interference levels at substantially full transmit power level for the network node and received input signal interference levels at substantially minimum transmit power level for the network node, wherein the passive intermodulation estimate is based on differences as different transmit power levels [Figs. 4, 14, 16, Sections 0123, 0139, 0140, 0162: The relative power levels are different and intermodulation products might be different; different relative powers, and a combination of values may be selected that produces the greatest magnitude of correlation between the intermodulation products in interference to the received signal. The detector determine a level of interference. A detection metric available from the correlator in the PIM/PH detector together with a ranging estimate, detection metric over time to maintain a watch on the PIM/PH detection levels and be used to correlate with other factors. Relative power between bands may be measured in multi-band antennas].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to analyzing and estimating the passive intermodulation and performing cyclical noise measurement of the transmission to the defined rate with the teaching of Gale relating to correlating measurements, different interference levels and power levels relative to interference and PIM. By combining the method/systems, estimation and measurements of PIM can be correlated with power levels thereby enabling the apparatus to reduce or mitigate interference in the system. 

As to Claim 10 (currently amended):    Tsui discloses a non-transitory computer readable medium comprising a computer program comprising instructions which, when executed on a processor of a controller at a network node site [Figs. 1, 10, Sections 0096, 0101: The system refer to, include, a computer-related entity combination of hardware and software, computer-executable instructions, components can execute from various computer readable media having various data structures stored thereon, a software or firmware application executed by a processor. Processor is referred to as a controller] causes the controller [i.e. Processor or PIM module-116] to perform a method of handling interference caused by inter-modulation in the network node site [Fig. 1, Section 0016: Embodiment for detecting passive intermodulation (PIM) and interference while base station cell tower (i.e. site) is in service]  
wherein the network node site comprises a set of network nodes [i.e. base station devices] for wireless communication capable of communication with a set of stations [i.e. mobile devices] for wireless communication [Fig. 1, Sections 0022-0023, 0030: The passive intermodulation detection system can be utilized in any mobile network that includes base station devices that may experience passive intermodulation. A base station site send transmissions to one or more mobile devices. The radio heads (i.e. base stations) are each communicating with multiple devices simultaneously]  
wherein the stations are wireless transceiver devices [i.e. mobile devices] and communication from the network node [i.e. base station] to any of the stations is considered to be downlink communication and communication from any of the stations is considered to be uplink communication, the method comprising [Fig. 1, Sections 0024, 0039: The base station’s radio head via antenna transmit signal in a downlink band and receive signal/transmission that can be from a mobile device in an uplink band. A base station can send transmissions to one or more mobile devices]:
detecting likely passive intermodulation [Figs. 1, 5, Sections 0042, 0044, 0048: The intermodulation detection component-508 detect whether signal received includes passive intermodulation. Also, analysis component-510 (located within passive intermodulation module-116) can determine that the non-linearity is likely associated with sector antennas or remote radio heads. The analysis component can determine location of intermodulation interference from signals transmitted or received and locate possible (i.e. likely) sources of interference]:
determining at least one station [Section 0047: The uplink band or uplink is from mobile device] having an uplink resource being a likely to be affected by the detected likely passive intermodulation [Fig. 2 (Diagram showing Uplink Passive Intermodulation/PIM), Sections 0031, 0032, 0048: Passive intermodulation detection system can detect whether the block uplink includes intermodulation products from PIM. The PIM detection system detect PIM due to mixing from both carriers (i.e. resources), since downlink is adjacent to the uplink in the frequency (i.e. resources) domain. Also, analysis component can locate possible (i.e. likely) sources of interference. Note: in general the wireless network includes resources to convey data and communication, see 0086]:
Although, Tsui discloses mitigating or canceling the effects of passive intermodulation in received signals/communication and/or based on location of the sources of intermodulation (i.e. see Fig. 7, 0049), it does not explicitly state mitigating based on station scheduled or expected to transmit on uplink 
	However, Gale teaches and limiting downlink transmission [Section 0035, 0078: Method of reducing (i.e. limiting) transmission of a downlink frequency. Detection and reduction of interference caused by non-linear products, typically passive intermodulation (PIM) products], when the determined at least one station [Section 0082: A user equipement-14 (i.e. station) is in communication with base station] is scheduled or expected to transmit on the unlink resource, on a downlink resource likely to be affecting the uplink resource by the detected likely passive intermodulation [Figs. 1, 4, 8 (Diagram of site PIM manager for reduction of interference), Sections 0020, 0089, 0130: Detecting at which interference is expected, detecting interference on the basis of downlink channels which are expected to cause non-linear interference that may affect the uplink channel. Detecting which uplink frequencies may experience interference at which it is likely to occur, using information of downlink frequencies that could potentially cause interference to active uplink channels. PIM Manager provide indication relating to uplink carrier frequency (i.e. resource) experiencing interference and downlink carrier frequency (i.e. resource) causing interference; and reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system which includes base station/network nodes communicating with stations/mobile devices that can detect uplink PIM, and mitigate or cancel PIM based on possible/likely source of interference with the teaching of Gale relating to reducing/limiting downlink transmission based on indication or detection at which interference for downlink carrier frequency (i.e. resource) likely affecting uplink carrier frequency of user equipment/station communicating with base station in a system experiencing passive intermodulation/PIM. By combining the method/system, the downlink transmission can be limited or reduced and by reducing the power of downlink frequency/resource can avoid interferences to the uplink frequency/resource as suggested by Gale.

As to Claim 11 (currently amended):    Tsui discloses a controller [Figs. 1, 10, Sections 0096, 0101: The system includes a processor. Processor is referred to as a controller] arranged to operate with a network node site [Fig. 1, Section 0016: Embodiment for detecting passive intermodulation (PIM) and interference while base station cell tower (i.e. site) is in service] comprising a set of network nodes [i.e. base station devices] for wireless communication capable of communication with a set of stations [i.e. mobile devices] for wireless communication [Fig. 1, Sections 0022-0023, 0030: The passive intermodulation detection system can be utilized in any mobile network that includes base station devices that may experience passive intermodulation. A base station site send transmissions to one or more mobile devices. The radio heads (i.e. base stations) are each communicating with multiple devices simultaneously]  
wherein the stations are wireless transceiver devices [i.e. mobile devices] and communication from the network node [i.e. base station] to any of the stations is considered to be downlink communication and communication from any of the stations is considered to be uplink communication [Fig. 1, Sections 0024, 0039: The base station’s radio head via antenna transmit signal in a downlink band and receive signal/transmission that can be from a mobile device in an uplink band. A base station can send transmissions to one or more mobile devices], 
the controller [PIM Module-116] comprising [Figs. 1, 5]: a detector [Intermodulation Detection Component-508] arranged to detect likely passive intermodulation [Figs. 1, 5, Sections 0042, 0044, 0048: The intermodulation detection component-508 detect whether signal received includes passive intermodulation. Also, analysis component-510 (located within passive intermodulation module-116) can determine that the non-linearity is likely associated with sector antennas or remote radio heads. The analysis component can determine location of intermodulation interference from signals transmitted or received and locate possible (i.e. likely) sources of interference],
an analyser [i.e. Analysis Componen-510] arranged to determine at least one station [Section 0047: The uplink band or uplink is from mobile device] having an uplink resource being a likely to be affected by the detected likely passive intermodulation [Fig. 2 (Diagram showing Uplink Passive Intermodulation/PIM), Fig. 5, Sections 0031, 0032, 0048: Passive intermodulation detection system can detect whether the block uplink includes intermodulation products from PIM. The PIM detection system detect PIM due to mixing from both carriers (i.e. resources), since downlink is adjacent to the uplink in the frequency (i.e. resources) domain. Also, analysis component-510 can locate possible (i.e. likely) sources of interference. Note: in general the wireless network includes resources to convey data and communication, see 0086];
Although, Tsui discloses mitigating or canceling the effects of passive intermodulation in received signals/communication and/or based on location of the sources of intermodulation (i.e. see Fig. 7, 0049), it does not explicitly state mitigating based on station scheduled or expected to transmit on uplink 
	However, Gale teaches and a transmission control [Section 0087: A controller comprises a processor] arranged to limit downlink transmission [Section 0035, 0078: Method of reducing (i.e. limiting) transmission of a downlink frequency. Detection and reduction of interference caused by non-linear products, typically passive intermodulation (PIM) products],  when the determined at least one station [Section 0082: A user equipement-14 (i.e. station) is in communication with base station] is scheduled or expected to transmit on the uplink resource, on a downlink resource likely to be affecting the uplink resource by the detected likely passive intermodulation [Figs. 1, 4, 8 (Diagram of site PIM manager for reduction of interference), Sections 0020, 0089, 0130: Detecting at which interference is expected, detecting interference on the basis of downlink channels which are expected to cause non-linear interference that may affect the uplink channel. Detecting which uplink frequencies may experience interference at which it is likely to occur, using information of downlink frequencies that could potentially cause interference to active uplink channels. PIM Manager provide indication relating to uplink carrier frequency (i.e. resource) experiencing interference and downlink carrier frequency (i.e. resource) causing interference; and reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Tsui relating to a passive intermodulation/PIM detection system which includes base station/network nodes communicating with stations/mobile devices that can detect uplink PIM, and mitigate or cancel PIM based on possible/likely source of interference with the teaching of Gale relating to reducing/limiting downlink transmission based on indication or detection at which interference for downlink carrier frequency (i.e. resource) likely affecting uplink carrier frequency of user equipment/station communicating with base station in a system experiencing passive intermodulation/PIM. By combining the method/system, the downlink transmission can be limited or reduced and by reducing the power of downlink frequency/resource can avoid interferences to the uplink frequency/resource as suggested by Gale.

As to Claim 12 (currently amended):    The controller of claim 11,   wherein the analyser is arranged to determine the at least one station by forming at least one group of stations, wherein the stations of the group are assigned the uplink resource being likely to be affected by the detected likely passive intermodulation [See Claim 2 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 13 (currently amended):    The controller of claim 12,    wherein a plurality of groups of stations are determined, each group is assigned a level of protection, and wherein the transmission control is arranged to limit the downlink transmission according to the level of protection [See Claim 3 rejection because both claims have similar subject matter therefore same rejection applies herein].
As to Claim 14 (currently amended):    The controller of claim12, wherein a group of stations comprises stations which are assigned to report in a same subframe of the uplink resource [See Claim 4 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 15 (currently amended):    The controller of claim 11, wherein the transmission control is arranged to limit the downlink transmission by adapting any one or more ok transmit power; scheduled content to transmit; and resource block assignment for transmission [See Claim 5 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 16 (currently amended):    The controller of claim 11, wherein the transmission control is arranged to limit the downlink transmission by omitting transmission when the determined at least one station is scheduled or expected to transmit on the unlink resource [See Claim 6 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 17 (currently amended):    The controller of claim 11, wherein the detector is arranged to detect likely passive intermodulation by providing an indication on likely passive intermodulation when there is significant interference caused by inter-modulation which is considered present based on a measurement, calculation of estimated passive intermodulation from the measurement, and comparison of the estimated passive intermodulation with a threshold [See Claim 7 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 18 (currently amended):    The controller of claim 17, wherein the detector is arranged to calculate the estimate of the passive intermodulation by correlating measured interference levels at substantially full transmit power level for the network node and received input signal interference levels at substantially minimum transmit power level for the network node, wherein the passive intermodulation estimate is based on differences as different transmit power levels [See Claim 8 rejection because both claims have similar subject matter therefore same rejection applies herein].

As to Claim 20 (currently amended):    A network node site comprising; one or more network nodes for wireless communication capable of communication with a set of stations for wireless communication; and a controller of claim 11 [See Claim 11 rejection because both claims have similar subject matter therefore same rejection applies herein].

Conclusion
The prior art made of record and not relied upon Bevan et al. US 2013/0310090 in particular title states method and apparatus for reduction of intermodulation, Fig. 5 is considered pertinent to applicant's disclosure, see PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 27, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477